DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 12/29/2021.
Claims 8-9, 12-13 and 16 are amended.
Claims 8-9, 11-13, and 16-21 are pending for consideration. 
The 112(b) rejections against claims 9 and 16 are withdrawn because the amended claims overcome the rejections.
	Response to Applicant’s Arguments 
Regarding the Applicant’s arguments in the Remarks filed on 06/02/2022 starting at page 1 of the Remarks that Dean’s reference is not prior art and the rejection dated 03/15/2022 is improper, the Examiner fully considered the Applicant’s arguments.  The Examiner finds the Argument persuasive.  As a result, the Dean reference has been withdrawn and a new final office is made. 
Claims 8-9, 11-13, and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Math and Momchilov in the office action dated 09/02/2021.	The applicant’s argument in the Remarks filed on 12/29/2021, starting near the middle of page 2 that “Math and Momchilov also fail to disclose or suggest the claim language "the completion acknowledgement signal also being communicated as a transaction message using the data connection and also carrying the indicator””. 
The above arguments have been considered but are moot because the new ground of rejection in view of KP Taylor et al. (NPL W: dated Apr 15, 2010 , pages 1-2, downloaded from the Internet 06/06/2022 using URL: https://stackoverflow.com/questions/2641901/how-to-manage-state-in-rest, hereinafter Taylor) necessitated by the amendment dated 12/29/2021.

The Examiner holds that the combination of Hughes, Math, Momchilov and Taylor teaches the amended limitation of “the indicator carried by the transaction message communicating the completion acknowledgement signal is set to indicate that said transaction identifier related to only one concurrently pending transaction request signal” for the following reason.
Hughes teaches transaction messages where request messages are transmitted that carries an indicator for indicating the reuse of the requests’ identifiers (see Hughes ¶21 and ¶39, ¶48, ¶49) and responses associated with the indicator are generated for the requests (see Hughes ¶21, a set of requests may request ordered responses).  Momchilov teaches acknowledgement response messages to requests for reusable of the requests’ identifiers which includes an indicator indicating if the transaction identifier related to only one concurrently pending transaction.  Taylor teaches communication state should be sent back-and-forth with each request/response (Taylor, starting at middle of page 1, state should be sent back-and-forth with each request/response).  When combine Taylor’s teaching, the indicator information taught by Hughes are sent back and forth in every request and response.  As a result, in the acknowledgement response disclosed by Momchilov would also carries the request ID re-use indicator. In conclusion, the combination of Hughes, Math, Momchilov and Taylor teaches the disputed limitation.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 20150199286 A1, hereinafter Hughes) in view of Shaila S Math, Manjula R. B, S.S. Manvi, and Paul Kaunds (NPL V: “Data Transactions on System-on-Chip Bus Using AXI4 Protocol”, pages 1-5, dated May 2011, hereinafter Math) and further in view of Momchilov et al. (US 20120226742 A1, hereinafter Momchilov) and KP Taylor et al. (NPL W: dated Apr 15, 2010 , pages 1-2, downloaded from the Internet 06/06/2022 using URL: https://stackoverflow.com/questions/2641901/how-to-manage-state-in-rest, hereinafter Taylor).	The AXI protocol and its specification are not part of the claimed invention.  The AXI specification “AXI4_specification.pdf” is attached as an extrinsic evidence (see reference U).
	Regarding claim 8, Hughes teaches an initiator device configured for data communication using one or more data communication protocols, the initiator device comprising (Hughes para. [0021], [0048-0049], interface at the request ports and destination ports that implements the AMBA AXI and/or ACE specifications; the AXI specification, page 3, item 2(i): “where a product created under Clause 1(i) is an integrated circuit” [Examiner note: the AXI specification indicates it can be implemented in an integrated circuit]; Hughes Fig.1 element Interface 110:

    PNG
    media_image1.png
    427
    650
    media_image1.png
    Greyscale
[Examiner note: Interface 110 as the initiator device]):
		transaction issue circuitry implemented in an integrated circuit to issue a transaction request signal for a data processing transaction (see fig. 1 above), the transaction request signal being communicated as a transaction message and having an associated identifier carried by the transaction message using a data connection (Hughes ¶21, each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier; extrinsic evidence, AXI specification, page 77, Write data channel, AXI3 only WIDa), wherein at least an aspect of the processing for each of a set of transaction request signals having the same identifier must be performed in the order of issue of said set of transaction request signals (Hughes, para. 39, a requestor 360 may transmit a message to the request port; Hughes, para. [0021], [0048]-[0049], … a set of requests may request ordered responses to the requests of the set. In a particular example, each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier… , see also AXI specification section A5.2, A2.2-A2.6, C3.3, C3.5, [Examiner note: the identifier as associated identifier, ordered responses as performed in the order of issue.]; AXI specification, page A6-85: A master that issues multiple transactions in the same direction, read or write, with the same ID has the following guarantees about the ordering of these transactions:
	• The order of response at the master to all transactions must be the same as the order of issue; [Examiner note: the ordered responses cited by Hughes with respect to AXI is the same as responses in the order of issue based on the AXI specification]);
		the transaction issue circuitry being configured to associate an indicator with the identifier to indicate whether that transaction identifier relates to more than one concurrently pending transaction request signal (Hughes para. [0021], [0048]-[0049], …Although an identifier has been used as an example of a parameter to identify whether a request is part of a set of requests requesting an ordered response, in other embodiments, different parameters may indicate that a request is part of such a set. For example, a flag may be set in the controller 140 before a request is transmitted, a separate field in the request may indicate that the request is part of a set, or the like), the transaction message for a transaction request signal also carrying the indicator using the data connection (Hughes ¶21, although an identifier has been used as an example of a parameter to identify whether a request is part of a set of requests … a flag may be set in the controller 140 before a request is transmitted, a separate field in the request).	Hughes teaches the limitations of the device according to claim 8 (see discussion above) including the use of AXI communication protocol (Hughes para. [0021], [0048-0049]).	However, Hughes does not explicitly disclose a data processing transaction for routing over the SoC or NOC and data communication within a system on chip (SoC) or network on chip (NoC).	On the other hand, Math teaches a data processing transaction for routing over the SoC or NOC and data communication within a system on chip (SoC) or network on chip (NoC) (Math page 1 of 5, Abstract, first paragraph, left column, data transactions on SoC bus using AMBA AXI4 protocol).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Math, which teaches to implement data transaction using system on chip (SoC) and AXI4 specification for data communication, into the teaching of Hughes to result in the aforementioned limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Math’s teaching would help to making devices more portable and better adapted to the market force of mobile devices and internet of things devices (Math page 1, introduction). In addition, both of the references (Hughes and Math) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, integrated circuit, transactions, and AXI protocol. This close relation between both of the references highly suggests an expectation of success when combined.	Hughes in view of Math teaches the limitations of the device according to claim 8 (see discussion above).
Hughes in view of Math doesn’t explicitly teach in which the initiator device is responsive to receipt of a completion acknowledgement signal relating to a transaction identifier routed over the SoC or NOC, the completion acknowledgement signal also being communicated as a transaction message using the data connection and also carrying the indicator for which the indicator carried by the transaction message communicating the completion acknowledgement signal is set to indicate that said transaction identifier related to only one concurrently pending transaction request signal, to allow the re-use of that transaction identifier for another transaction request signal.	However, Hughes in view of Math teaches the completion acknowledgement signal also being associated with the indicator, for which the indicator associated with the completion acknowledgement signal is set to indicate that said transaction identifier related to only one concurrently pending transaction request signal (Hughes, para. [0021], [0048]-[0049] … a set of requests may request ordered responses to the requests of the set. In a particular example, each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier, see also AXI specification section A5.2, A2.2-A2.6, C3.3, C3.5, C6.2.1 , Read and Write Acknowledge; [Examiner note: since the indicator is associated with a transaction request and transaction request ID, and the transaction request completion is associated with the transaction request and transaction request ID]) 
On the other hand, Momchilov teaches which the initiator device is responsive to receipt of a completion acknowledgement signal relating to a transaction identifier, to allow the re-use of that transaction identifier for another transaction request signal and the completion acknowledgement signal also being communicated as a transaction message using the data connection (Momchilov para. 316, event notifications may include binding request messages, control communications may include binding response messages; see also ¶349 and ¶352-¶353 regarding transaction and messages; Momchilov paragraph [0321], Responses to these requests, in some embodiments, may include one or more attributes of an application, including an application ID. This may be sent to allow the client and host to communicate with regard to a plurality of applications asynchronously, with potentially out-of-order responses, without ambiguity or confusion. In other embodiments, sequence IDs may be used for the same purpose. In one embodiment, the host may send positive sequence IDs to denote a host-initiated request, and the client may send negative sequence IDs to denote a client-initiated request. Sequence IDs may be unique, although in many embodiments, they may be reused after processing the response to a request is complete.)
	It is obvious that one of ordinary skill in the art before the effective filing date to combine the teaching of Momchilov to re-use a transaction request identifier for transaction requests with unique ID after the processing of the response to a request is complete to the teaching of Hughes in view of Math when processing a request that has unique ID to result in the limitation of the claimed invention.
	One skilled in the art would be motivated to do so as the reuse of an ID after a previous request completed would help to avoid ambiguity or confusion and gain the benefit of re-using identifiers when the available identifiers are limited (Momchilov paragraph [0321] … This may be sent to allow the client and host to communicate with regard to a plurality of applications asynchronously, with potentially out-of-order responses, without ambiguity or confusion).	Hughes in view of Math and Momchilov teaches the limitations of the claimed invention (see discussion above) including carrying the indicator in the request message in a data connection and the completion acknowledgement.  	However, Hughes in view of Math and Momchilov does not explicitly disclose that the indicator is the completion acknowledgement signal also carrying the indicator.	On the other hand, Taylor teaches response signals also carry all state information from request message (Taylor, starting at middle of page 1, state should be sent back-and-forth with each request/response).	It would be obvious to a person of ordinary skill in the art before the effective filing date to combine the teaching of Taylor to include the indicator in all request and response messages into the teaching of Hughes in view of Math and Momchilov, which teaches the indicator in the request message in a data connection and the completion acknowledgement message, to result in the limitations of the claimed invention.
	One skilled in the art would be motivated to do so as the both Taylor and Hughes in view of Math and Momchilov teaches analogous art including sending request and response.  Further incorporating Taylor’s teaching into the teaching of Hughes in view of Math and Momchilov would help improve performance and scalability of the communication system taught by Hughes in view of Math and Momchilov due to the stateless communication scheme.
	Regarding claim 9, Hughes in view of Math, Momchilov and Taylor teaches the initiator device according to claim 8,
	in which the aspect of processing comprises one or more selected from the list consisting of: 		(i) the transaction request signal being delivered to its destination (Hughes [0031], Each requestor 360 is coupled to a corresponding request port 310. The requestors 360 are configured to generate requests that are transmitted to the request ports 310 to be forwarded on to a destination 370. The destination 370 is configured to receive the request and, if capable, transmit a response to the request through the interconnect 350 to the requestor 360. As will be described in further detail below, a destination 370 may be a memory device, a memory controller, or the like. Accordingly, the request may be, for example, a request for data and the response may be the requested data);		(ii) a response to the transaction request signal being returned to the initiator device (Hughes, Fig. 1 element “Interface 110”, paragraph [0022], … Accordingly, the controller 140 is configured to store the responses 162 in the response buffer 150 and forward the responses 164 through the interface 110. [Examiner note: the interface 110 as the initiator of the transaction, the responses 164 as the response to the transaction]); and
	(iii) the data processing transaction defined by the transaction request signal being completed (see Hughes above regarding request ordered response, Momchilov regarding the acknowledge message and the reuse of a transaction ID).
	Regarding claim 11, Hughes in view of Math, Momchilov and Taylor teaches the initiator device of claim 8, in which the indicator is a one bit indicator (Hughes [0021] …Although an identifier has been used as an example of a parameter to identify whether a request is part of a set of requests requesting an ordered response, in other embodiments, different parameters may indicate that a request is part of such a set. For example, a flag may be set in the controller 140 before a request is transmitted, a separate field in the request may indicate that the request is part of a set, or the like [Examiner note” a flag as the one bit indicator]).	Regarding claim 12, Hughes in view of Math, Momchilov and Taylor teaches a data processing apparatus comprising:
		one or more initiator devices each according to claim 8 (Hughes, paragraph [0018] and Fig. 1, Interface 110 as the initiator device,

    PNG
    media_image1.png
    427
    650
    media_image1.png
    Greyscale
 
);
		one or more transaction handling devices (Fig. 1 the combination of element 140 and Interface 120 as the transaction handling device) each comprising:			transaction handling circuitry to handle a transaction request signal for a data processing transaction (Hughes paragraph [0018]: In an embodiment, the controller 140 may be configured to receive an incoming request 152 and store the requests in the request buffer 170. The controller 140 may be configured to forward a request 154 through the interface 120...; Hughes Paragraph [0019]: the controller 140 may be configured to receive a response 156 through the interface 120...  [Examiner note: the controller 140 as the transaction handling circuitry, incoming request as the transaction request signal, a pair of request and response as the data processing transaction]), the transaction request signal having an associated identifier such that at least an aspect of processing for each of a set of transaction request signals having the same identifier must be performed in the order of issue of that set of transaction request signals (Hughes, paragraph [0021], … a set of requests may request ordered responses to the requests of the set. In a particular example, each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier…, [Examiner note: the identifier as associated identifier, ordered responses as performed in the order of issue; The AXI protocol and its specification are not part of the claimed invention.  Furthermore, the disclosures of using AXI protocol in both the claimed invention (Fig. 1 element 110 and element 110, page 5 line 18) and the prior art (Hughes, para. [0021], [0048]-[0049]) are not inventive concepts with respect to the claimed invention and the prior art.  The AXI specification “AXI4_specification.pdf” is attached as an extrinsic evidenc.]; According to the AXI specification, page A6-85: a master that issues multiple transactions in the same direction, read or write, with the same ID has the following guarantees about the ordering of these transactions:
 The order of response at the master to all transactions must be the same as the order of issue.
[Examiner note: The ordered responses cited by Hughes with respect to AXI is the same as responses in the order of issue based on the AXI specification]); and
		detection circuitry to detect the state of an indicator associated with the transaction identifier to indicate whether that transaction identifier relates to more than one concurrently pending transaction request signal (Hughes, paragraph [0021], … the requests of a first type may be ordered requests…, the requests of the second type may be requests having responses that do not depend on other responses and may be forwarded from the interface 120 to the interface 110 as response 160 without being buffered in the response buffer 150, such as responses to orderless requests… For example, a flag may be set in the controller 140 before a request is transmitted, a separate field in the request may indicate that the request is part of a set, or the like; see also Hughes para.  [0048]-[0049][Examiner note: the part of device 165 that accesses the flag for processing the request as the detection circuitry, the flag as the indicator, ordered requests having the same identifier as more than one concurrently pending transaction request signal ]); and
		interconnect circuitry to connect the one or more initiators to the one or more transaction handling devices (Hughes Fig. 1, elements 152 and 158), the data connection comprising a data path through the interconnect circuitry (see Hughes Fig. 1).
	
	Regarding claim 13, Hughes in view of Math, Momchilov and Taylor teaches the data processing apparatus of claim 12, in which the apparatus is configured to carry the indicator by all transaction messages including transaction request signals, transaction response signals, and transaction completion acknowledgement signals which carry the transaction identifier (Hughes [0021] … a set of requests may request ordered responses to the requests of the set. In a particular example, each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier …Although an identifier has been used as an example of a parameter to identify whether a request is part of a set of requests requesting an ordered response, in other embodiments, different parameters may indicate that a request is part of such a set. For example, a flag may be set in the controller 140 before a request is transmitted, a separate field in the request may indicate that the request is part of a set, or the like; see also AXI specification section A5.2, A2.2-A2.6, C3.3, C3.5; see Momchilov para. 349, ¶352, ¶353, ¶321 regarding completion acknowledgement signal; see Taylor; [Examiner note: the transaction identifier as the indicator, the indicator is associated with the set of requests which corresponds to all transaction request signals; the same identifier corresponds to the transaction identifier.  As a result, the indicator is associated with all messages that are associated with the request which includes the transaction identifier.  Hughes teaches that the identifier is used to identify whether a request is part of a set of requests requesting an ordered response]).		Regarding claim 16, the claim is a method claim corresponding to the system claim 8. The claim 16 is rejected for the reasons as that of claim 8.
Claims 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Math, Momchilov, Taylor and further in view of Riley et al. (US 20030225956 A1, hereinafter Riley).
	Regarding claim 17, Hughes in view of Math, Momchilov and Taylor teaches the data processing apparatus of claim 12 (see discussion above), in which the one or more transaction handling devices each comprise ordering circuitry, the ordering circuitry comprising:		buffer circuitry to store data defining a set of transaction request signals having the same transaction identifier (Hughes [0003] … a buffer; and a controller configured to: receive a request through the interface; in a first mode, reserve memory in the buffer for a response to the request if the request is a first type and not reserve memory in the buffer for the response to the request if the request is a second type; Hughes [0021] … the requests of a first type may be ordered requests. For example, as described above, a set of requests may request ordered responses to the requests of the set. In a particular example, each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier).		Although Hughes in view of Math, Momchilov and Taylor teaches limitations of claim 17 (see discussion above) and Hughes further teaches using a reorder buffer to keep ordered requests’ response so they can be returned in order (Hughes [0050] If requests are sent to only one destination, the destination may return the responses to the requests in order. However, with multiple destinations, the responses may return out of order. A reorder buffer, such as the response buffer 150 in a request port 730, may be used to reorder out-of-order responses).		Hughes in view of Math, Momchilov and Taylor does not explicitly teach the reorder buffer contains a comparator circuitry to detect whether the transaction identifier associated with a newly received transaction request signal is the same as the identifier for any transaction request signal for which data is held by the buffer circuitry.		Riley teaches a comparator circuitry to detect whether the transaction identifier associated with a newly received transaction request signal is the same as the identifier for any transaction request signal for which data is held by the buffer circuitry (Riley [0567] A Buffer managers is allowed to re-order subsequent byte-count memory-write transaction … the buffer manager is then allowed to re-order the transaction allowing it to pass all transactions that do not match the byte-count memory-write transaction's Sequence ID. This allows buffer manager to combine and re-order subsequent byte-count memory-write transaction with byte-count memory-write transactions having the same Sequence ID [Examiner note: Sequence ID  corresponds the transaction identifier; the matching of the subsequent transaction’s Sequence ID and transactions having the same Sequence ID corresponds to the comparator circuitry; subsequent transaction corresponds to the newly received transaction request signal]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Riley, which teaches a buffer that can re-order transactions by matching new transaction’s ID with transactions with the same ID, into the combined teachings of Hughes in view of Math, Momchilov and Taylor to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Hughes and Riley teach communication method and devices and both teach using re-order buffer that contains transaction ID and requests with the same transaction ID must be performed in a particular order (Riley [0441]), incorporating Riley’s teaching would help network devices to handle large amount of data and to improve data throughput (Riley [0146], [0152]).
			Regarding claim 18, Hughes in view of Math, Momchilov, Taylor and Riley teaches the data processing apparatus of claim 17, in which the ordering circuitry is configured to output data defining transaction request signals held by the buffer circuitry having the same transaction identifier, according to an order of issue of those transaction request signals (Hughes [0019] … The controller 140 may be configured to store the response 156 in the response buffer 150. … The response buffer 150 may be used to store the responses 156 until all responses to the requests of the set are received. Then the ordered responses may be transmitted through the interface 110 as responses 158;  Hughes [0021] … the requests of a first type may be ordered requests. … a set of requests may request ordered responses to the requests of the set. In a particular example, each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier … the requests of the second type may be requests having responses that do not depend on other responses and may be forwarded from the interface 120 to the interface 110 as response 160 without being buffered in the response buffer 150, such as responses to orderless requests; Hughes [0049] A request may be sent having an ID, such as an AXI ID transaction identifier. The IDs from a requestor may be different; however, multiple requests with the same ID may be issued. These multiple requests may represent an ordered set of requests. In response, an ordered set of responses is expected from the interconnect 705. [Examiner note: Hughes teaches that ordered requests have their responses stored in buffer 150, which have the same identifier.  Hughes further teaches the ordered responses are transmitted as responses.]).

	Regarding claim 20, Hughes in view of Math, Momchilov, Taylor and Riley teaches the data processing apparatus of claim 17, in which the transaction handling circuitry is configured to bypass the ordering circuitry when handling a transaction request signal for which the detection circuitry detects that the indicator is set to indicate that the transaction identifier relates to only one concurrently pending transaction request signal (Hughes [0021] … Requests of the second type may be requests which do not request ordered responses. For example, the requests of the second type may be requests with identifiers that are different, unique, substantially unique, or the like … the requests of the second type may be requests having responses that do not depend on other responses and may be forwarded from the interface 120 to the interface 110 as response 160 without being buffered in the response buffer 150, such as responses to orderless requests).

	Regarding claim 21, Hughes in view of Math, Momchilov, Taylor and Riley teaches the data processing apparatus of claim 8, in which the transaction identifier  includes multiple data bits and the associated indicator includes one or more data bits (Hughes [0021] … each request of the set of requests may have the same identifier, such as an AXI ID transaction identifier; AXI4 specification page 80, section A5.3.6: Width of transaction ID field … implement a transaction ID field up to four bits [Examiner note: the transaction ID width of up to 4 bits corresponds to transaction identifier includes multiple data bits]; Hughes [0021]: …Although an identifier has been used as an example of a parameter to identify whether a request is part of a set of requests requesting an ordered response, in other embodiments, different parameters may indicate that a request is part of such a set. For example, a flag may be set in the controller 140 before a request is transmitted, a separate field in the request may indicate that the request is part of a set, or the like; [Examiner note: separate field corresponds associated indicator which can have one or more data bits since any field would occupy at least 1 data bit]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Math, Momchilov, Taylor, Riley and further in view of RICHARDSON et al. (US 20020069326 A1, hereinafter Richardson).
	Regarding claim 19, Hughes in view of Math, Momchilov, Taylor and Riley teaches the data processing apparatus of claim 17.		Hughes in view of Math, Momchilov, Taylor and Riley does not explicitly teach the buffer circuitry is configured to remove buffered data relating to a transaction identifier in response to a completion acknowledgement signal for that transaction identifier.		Richardson teaches the buffer circuitry is configured to remove buffered data relating to a transaction identifier in response to a completion acknowledgement signal for that transaction identifier (Richardson [0050] Store order buffer 35 will provide the address, data type and an instruction identifier to CSS 100. Store buffer 35 will also receive the instruction identifier back from the cache subsystem indicating that the particular transaction has been completed and the corresponding instruction can be removed from the store buffer).
		It is obvious that one of ordinary skill in the art before the effective filing date to combine the teaching of Richardson, which teaches to remove transaction data from a buffer after receiving an instruction identifier indicating the transaction has been completed, to the combined teachings of Hughes in view of Math, Momchilov, Taylor and Riley to result in the limitation of the claimed invention.
		One skilled in the art would be motivated to do so as both Richardson and Hughes teach using cache to store transaction data and using Richardson’s teaching would help clean up the cache and making the cache available for new transactions and help improve performance (Richardson [0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070067549 A1 - Request transaction order processing method for e.g. data processing system, involves accepting read and write requests from bus, and converting read and write requests to advanced extensible interface read and write requests.The method involves applying an open core protocol (OCP) to an advanced extensible interface (AXI) bus bridge for requesting operations to provide an OCP bus (204) by a set of first-in first- out (FIFO) request policies. Read and write requests are accepted from the OCP bus. The read and write requests are converted to AXI read and write requests. The set of first-in first-out policies for pushing and popping operations are controlled by a control logic circuit.
US 7072817 B1 - Method of designing an initiator in an integrated circuit
The initiator port is implemented by configuring whether the initiator or the distributed routing network is responsible for ordering responses to requests issued by the initiator port and defining the maximum number of requests that are permitted to be outstanding at the same time.
US 6694410 B1 - Method and apparatus for loading/storing multiple data sources to common memory unit.
A system for receiving transaction requests from a plurality of data access devices, coupling them to a shared memory having an input queue and identifying each completed transaction with the requesting device. The system includes a controller for receiving the requests and selectively coupling them to a shared memory input queue. A first-in-first-out identification memory stores a requesting device identifier which the controller uses to route transaction completion control signals and data back to the device which requested the transaction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY HUY HO whose telephone number is (571)272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





06/06/2022
/V.H.H/
Examiner, Art Unit 2162  
   

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162